Citation Nr: 0636259	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  05-03 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant is legally eligible for Department of 
Veterans Affairs death benefits, including dependency and 
indemnity compensation benefits (DIC).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who died in May 1997.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office in Manila, the Republic 
of the Philippines, which denied the appellant's claim for VA 
death benefits.

In July 2006, the appellant and testified at a Board hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

The National Personnel Records Center (NPRC) has certified 
that the decedent had no qualifying service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits have 
not been met.  38 U.S.C.A. §§ 101, 107, 5100-5103A, 5106, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.1, 3.40, 3.41, 
3.203 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her possession that 
pertains to the claim, in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In this case, the RO's 
December 2003 VCAA notice letter was issued prior to the 
initial unfavorable determination in February 2004.  

The appellant testified at a hearing held at the RO before 
the Board in July 2006.  As such, the appellant has been 
provided a meaningful opportunity to participate effectively 
in the processing of her claim.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

The Board finds, however, that the VCAA is not applicable to 
the present claim, as it is a question of law whether the 
decedent's service qualifies as active service for VA 
benefits.  The U. S. Court of Appeals for Veterans Claims 
(Court) has held that the VCAA has no effect on an appeal 
where the law is dispositive of the matter.  See Manning v. 
Principi, 16 Vet. App. 534 (2002).

Even if the VCAA were determined to be applicable in this 
matter, the Board would note that the appellant has been 
notified of the evidence and information necessary to 
substantiate her claim, in a letter from the RO dated in 
December 2003.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
She was also notified of the necessary criteria and the 
reasons that her claim had been denied, by means of the 
discussions in the February 2004 decision and the November 
2004 statement of the case (SOC). There is no indication of 
any relevant records that the RO failed to obtain. Moreover, 
the appellant does not contend that the service as verified 
by the service department is erroneous in such a way as to 
warrant a further request to the service department to verify 
or re-certify additional military service.  See Sarmiento v. 
Brown, 7 Vet. App. 80 (1994).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Further, the VCAA notice to the claimant did not include all 
of the types of evidence necessary to establish the five 
elements.  However, this case is being denied based on the 
fact that there is no evidence to establish that the claimant 
is eligible for VA benefits, therefore it relates to status.  
Despite the inadequate notice, the Board finds no prejudice 
to the claimant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the claimant has been prejudiced 
thereby).  

Because it has not been established that the decedent had the 
required military service to be eligible for VA benefits, and 
since there is no additional and pertinent information to 
dispute the service department finding, further development 
would serve no useful purpose.  See 38 C.F.R. § 3.159(d)(1).  
No amount of notice from VA can change the decedent's legal 
status as certified to VA by the service department. The 
legal outcome is clearly dictated by the existing law, 
regardless of any further notice the appellant might receive.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
inform and assist the appellant in this case.  Further 
development and further expending of VA's resources are not 
warranted.


Analysis

The record shows that in November 2003, the appellant 
submitted an application for VA benefits, claiming that her 
deceased husband had active service during World War II 
starting on April 1, 1945.  There is no evidence that 
reflects when the decedent separated from military service.  

In support of her claim, she submitted a Certification from 
the Armed Forces of the Philippines, lay statements, and a 
roster of US Philippine Island Forces purportedly showing 
service in the Commonwealth Army of the Philippines.  In lay 
statements received in July 2003, it was noted that that 
decedent served from March 6, 1942 to April 30, 1945 with 
Special Combat Troops of the 53rd Infantry.  The decedent's 
participation as a Private in a guerrilla unit and honorable 
discharge were also reported.  

The RO forwarded the information supplied by the appellant to 
the service department, requesting verification of the 
claimed military service.  In January 2004, the service 
department responded that the appellant's deceased husband 
did not have service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.

The appellant has testified that her husband's military 
service meets the requirements for eligibility for VA 
benefits on the basis that he is a "veteran."  The term 
"veteran" means a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  See 38 
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  She submits that the 
documentation supplied to her by the Armed Forces of the 
Philippines is adequate evidence to prove that her husband 
had qualifying service.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall not be deemed to have 
been active military, naval, or air service for the purposes 
of any law of the United States conferring rights, 
privileges, or benefits upon any person by reason of the 
service of such person or the service of any other person in 
the Armed Forces, except for specified benefits including 
disability compensation benefits authorized by chapter 11, 
title 38, United States Code.  See 38 U.S.C.A. § 107(a); 38 
C.F.R. § 3.40.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation or burial 
benefits, VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214, Certificate of Release or 
Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions: 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time and character of service; and (3) in the 
opinion of the VA the document is genuine and the information 
contained in it is accurate.  See 38 C.F.R. § 3.203(a).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document 
may be accepted without verification if the document shows 
(1) service of four months or more, or (2) discharge for 
disability incurred in the line of duty, or (3) 90 days 
creditable service based on records from the service 
department such as hospitalization for ninety days for a line 
of duty disability.  See 38 C.F.R. § 3.203(b).  When the 
claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, VA 
shall request verification of service from the service 
department.  See 38 C.F.R. § 3.203(c).

Following a complete review of the record evidence, the Board 
finds that none of the material submitted by the appellant is 
sufficient to prove qualifying service. Specifically, the 
documents are not acceptable evidence under 38 C.F.R. § 3.203 
as they do not verify actual service.  Thus, VA is bound by 
the certification of the service department which shows that 
the appellant's deceased husband did not have service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.  
The Court has held that the findings by the service 
department verifying a person's service are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
See Venturella v. Gober, 10 Vet. App. 340 (1997); Duro v. 
Derwinski, 2 Vet. App. 530 (1992); see also Dacoron v. Brown, 
4 Vet. App. 115 (1993).  

The Board has carefully reviewed the appellant's statements 
and the affidavits submitted regarding military service in 
World War II.  Although the appellant has asserted that the 
documents from the Philippine Veterans Affairs Office and 
affidavits attesting to the decedent's service with guerrilla 
troops with the 53rd Infantry from March 6, 1942 to April 30, 
1945l are sufficient evidence of the decedent's military 
activities, the Board notes that the law, and not the facts, 
are dispositive in this case.  The evidence of record in this 
case are not service department documents and therefore are 
insufficient to establish qualifying service for purposes of 
VA benefits.  38 C.F.R. § 3.203.  

In the absence of qualifying service, however, such evidence 
is immaterial.  Consequently, the law is dispositive in this 
case and the claim must be denied due to an absence of legal 
entitlement.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

Basic eligibility for VA death benefits is denied.



____________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


